DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed May 18, 2022.   Claims 1, 2, 4-16 and 18-20 are pending with claims 2, 7, 9, 10 and 18-20 being previously withdrawn.  An action on the merits is as follows.	
Applicant’s arguments, see the second paragraph on page 8 of the response, filed May 18, 2022, with respect to the rejections of claims 1 and 11 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1 and 11 have been withdrawn. 

Election/Restrictions
Claims 1, 4-6, 8 and 11-16 are allowable. Claims 2, 7, 9, 10 and 18-20, previously withdrawn from consideration as a result of a restriction requirement, are all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species, as set forth in the Office action mailed on September 29, 2020, is hereby withdrawn and claims are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 2, 4-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 11: The prior art does not teach nor suggest a safety actuation device for and a method of operating an elevator system including an elevator car and a guide rail, comprising: a safety brake disposed/mounted on the elevator car; an electronic safety actuator mechanically connected to the safety brake via a link member, the electronic safety actuator being operable to actuate the safety brake, the electronic safety actuator including at least one sensor having a target surface configured to monitor one or more parameters associated with a ride quality of the elevator car, wherein the one or more parameters includes a condition of the guide rail, and the at least one sensor is mounted/positioned to detect a surface of the guide rail as the elevator car moves, the target surface of the at least one sensor being separated from the surface of the guide rail by a gap.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.
Claims 2, 1-10, 12-16 and 18-20 depend from claims 1 or 11 and therefore inherit all allowed claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        May 27, 2022